Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/04/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA PCT/CN2018/113809, filed on 11/02/2018.


Allowable Subject Matter
Claims  1-14, 15-19, 20 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ selecting an acknowledgement / negative acknowledgement (A/N) resource from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on a channel quality indicator (CQI) of the channel measured at the Rx UE, wherein the selected A/N resource is mapped to a range of the CQI; and transmitting the HARQ feedback with the selected A/N resource ” and in combination with other limitations recited as specified in claim 1.


Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ the configuration indicating a rule for selecting an acknowledgement / negative acknowledgement (A/N) resource from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on a channel quality indicator (CQI) of the channel between the Tx UE  or BS  and the Rx UE, the A/N resource being mapped to  a range of the CQI;  transmitting data to the Rx UE over the channel; and receiving a first HARQ feedback corresponding to the transmitted data from the Rx UE, the first HARO feedback being carried in a first A/N resource selected from the set of A/N resources according to the rule” and in combination with other limitations recited as specified in claim 15.


Claim  20  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ select an acknowledgement / negative acknowledgement (A/N) resource from a set of A/N resources for a hybrid automatic repeat request (HARQ) feedback of the data based on a reference signal received power (RSRP) of the channel measured at the UE, wherein the selected A/N resource is mapped to a range of the RSRP; and transmitting the HARQ feedback with the selected A/N resource ” and in combination with other limitations recited as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.